UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

HEATHER ANN NADIA BOWMAN,

Plaintiff,
v. Case No: 5:17-cv-580-Oc-18PRL
COMMISSI()NER OF SOCIAL
SECURITY,

Defendant.

 

ORDER

THIS CAUSE concerns Plaintiff` Heather Ann Nadia Bowman’s appeal from a final
decision of the Commissioner of` the Social Security Administration (the “Commissioner”)
denying her application for Disability Insurance Benefits after proceedings before an
Administrative Law Judge (“ALJ”).l On February 11, 2019, the United States Magistrate Judge
issued a report and recommendation (the “Report and Recommendation”) recommending that the
Commissioner’s decision be affirmed (Doc. 27), to which Plaintif`f` filed objections (Doc. 28), and
Defendant filed a response (Doc. 29).

The ALJ’s findings are supported by substantial evidence, and the ALJ applied the proper
legal analysis to Plaintiff’s disability claims. Af`ter de novo review of the portions of the Report
and Recommendation (Doc. 27) to which Plaintiff objected, it is hereby ORDERED and

ADJUDGED as follows:

 

1 The Commissioner filed a certified copy of the record before the Social Security Administration. (.S'ee Doc. 10.)

l. United States Magistrate Judge Philip R. Lammens’s Report and Recommendation (Doc.
27) is APPROVED and ADOPTED and is made part of this Order for all purposes, including
appellate review.

2. The Commissioner’s final decision in this case is AFFIRMED under sentence four of
42 U.S.C. § 405(g). The Clerk of the Court is directed to ENTER JUDGMENT accordingly,

TERMINATE all pending motions, and CLOSE the case.

DONE and ORDERED in Orlando, Florida on this day of March, 2019.

ibwa

NDAL'L sHARP ‘
sENI R UNITED sTATEs DISTRICT JUDGE

Copies furnished to:
Counsel of Record

